NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0143n.06
                            Filed: March 11, 2008

                                          Case No. 07-1140

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

 SUSAN TKACHIK,
                                                        )
         Plaintiff-Appellant,                           )
                                                        )       ON APPEAL FROM THE
                 v.                                     )       UNITED STATES DISTRICT
                                                        )       COURT FOR THE EASTERN
 COMERICA, INC., et al.,                                )       DISTRICT OF MICHIGAN
                                                        )
       Defendants-Appellees.                            )
 _______________________________________                )

BEFORE: BOGGS, Chief Judge; BATCHELDER, and GRIFFIN, Circuit Judges.

        ALICE M. BATCHELDER, Circuit Judge. In 1995, after 20 years of marriage, Frank

Mandeville left his wife Janet. When Janet was diagnosed with breast cancer in 2000, Frank didn’t

return, didn’t call, didn’t write. For at least the last 18 months of Janet’s life, Janet had no contact

with Frank. But they never divorced, Janet never sought a court declaration that he had abandoned

her, and Janet never replaced Frank as the beneficiary on her employment benefits plans. She had

worked for Comerica, Inc. and Standard Federal Bank, and had survivor benefits from both.

        Shortly before her impending death, Janet tried to direct all of her assets to her sister, Susan

Tkachik, to prevent anything from going to her estranged husband Frank. Janet executed a trust and

a will, and she signed forms attempting to change the beneficiary of her Comerica and Standard

Federal benefits. After her death, Frank challenged the will and trust, but the Macomb County

(Michigan) Probate Court denied his challenge on finding that he had intentionally abandoned Janet,

and therefore, was not a “surviving spouse,” pursuant to M.C.L. § 700.2801(2)(e)(i).
       In the present case, Ms. Tkachik and Frank both claim Janet’s non-testate benefits, and the

simple fact is that, although she made some effort to do so, Janet did not do all of the things

necessary to change the beneficiary before she died, so Frank remains the beneficiary. Ms. Tkachik

sued Comerica, Standard Federal, and Frank, to stop the distribution to Frank, but the district court

rendered summary judgment against her as to all three defendants. On appeal, Ms. Tkachik reargues

the same theories she raised to the district court.

       After carefully reviewing the record, the law, the briefs, and the arguments by counsel, we

conclude that the district court’s opinion correctly sets out the applicable law and correctly applies

that law to the facts contained in the record. The issuance of a full written opinion by this court

would serve no useful purpose. Accordingly, for the reasons stated in the district court’s opinion,

we AFFIRM.




                                                      2